Case 1:20-cv-21601-KMW Document 78 Entered on FLSD Docket 08/03/2020 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 20-21601-CIV-WILLIAMS

   UNITED STATES OF AMERICA,

                 Plaintiff,
   vs.

   GENESIS II CHURCH OF HEALTH AND
   HEALING, et al.
                                                   /
                 Defendants.

                          ORDER APPOINTING SPECIAL MASTER

         THIS MATTER is before the Court sua sponte. On August 3, 2020, the Court

  entered default judgment against Mark Grenon and Joseph Grenon (collectively,

  “Defendants”) pursuant to Rule 55(b)(2). (DE 76.) That same day, the Court entered an

  Order of Permanent Injunction against Defendants, which states that the Court shall

  appoint a Special Master to assist in the implementation and administration of Paragraph

  21 of the Order. (See DE 77 at ¶ 21.) Pursuant to Federal Rule of Civil Procedure Rule

  53, the Court appoints Mr. Robert E. O’Neill as Special Master to perform the duties

  necessary to implement and administer the Order’s requirement that Defendants shall

  pay equitable disgorgement to an escrow fund, to satisfy claims from individuals who

  purchased MMS from Defendants since January 1, 2010. (See id.)

         Having reviewed information regarding Mr. O’Neill’s credentials, the Court is

  satisfied that he is well-qualified for this appointment. Mr. O’Neill is currently a Managing

  Director of Freeh Group International Solutions, LLC.            He possesses extensive

  experience handling matters in federal court, having served as the United States Attorney

  in the Middle District of Florida from 2007-2008 and from 2010-2013, and as an Assistant


                                               1
Case 1:20-cv-21601-KMW Document 78 Entered on FLSD Docket 08/03/2020 Page 2 of 3



  United States Attorney in the Middle District of Florida and the Southern District of Florida

  for over 20 years. It is the opinion of the Court that Mr. O’Neill possesses the requisite

  skills, experience, knowledge, character, credibility, and other attributes necessary to aid

  in the implementation and administration of the Court’s Permanent Injunction Order.

         Accordingly, pursuant to Federal Rule of Civil Procedure Rule 53, it is ORDERED

  AND ADJUDGED THAT:

     1. Robert E. O’Neill is appointed as Special Master to assist in the implementation

         and administration of Paragraph 21 of the Permanent Injunction Order (DE 77).

     2. The Special Master shall proceed in this role with all reasonable diligence, and

         take all appropriate measures to perform the assigned duties fairly and efficiently.

     3. The Special Master may communicate ex parte with the Court without the consent

         of the Parties. The Special Master may not communicate ex parte with the Parties

         (with the exception of communicating on scheduling matters). See Fed. R. Civ. P.

         Rule 53(b)(2)(C).

     4. The Special Master will preserve, as a record of his activities, all written

         submissions received from the Parties and relevant non-parties, all written

         submissions sent to the Parties and relevant non-parties, and any transcripts of

         hearings before the Special Master.

     5. The Special Master’s compensation, as well as any reasonable costs and

         expenses incurred by the Special Master, will be borne by Defendants.

     6. The Special Master may, by order, impose on a party any non-contempt sanction

         provided by Rule 37 or 45, and may recommend a contempt sanction against a

         party and sanctions against a non-party. See Fed. R. Civ. P. Rule 53(c)(2).



                                               2
Case 1:20-cv-21601-KMW Document 78 Entered on FLSD Docket 08/03/2020 Page 3 of 3



     7. This Order may be amended at any time after notice to the Parties and an

        opportunity to be heard. See Fed. R. Civ. P. Rule 53(b)(4).

     DONE AND ORDERED in chambers in Miami, Florida, this 3rd day of August, 2020.




                                            3
